 1
 2
 3
 4
 5
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT
10                       SOUTHERN DISTRICT OF CALIFORNIA
11
12   KIM RHODE, et al.,                              Case No.: 18-cv-802-BEN
13                                     Plaintiffs,   ORDER RE: DEFENDANT’S
     v.                                              MOTION TO DISMISS and
14                                                   REQUEST FOR JUDICIAL NOTICE
     XAVIER BECERRA, in his official
15   capacity as Attorney General of the State
     of California,
16                                  Defendant.
17
18         Plaintiffs set out nine claims for relief in an Amended Complaint
19   (“Complaint”). Defendant Xavier Becerra filed a Federal Rule of Civil Procedure
20   12(b)(6) motion to dismiss three of those claims: Claim 1 alleging a violation of
21   U.S. Const. Art, I, § 8, Clause 3 (the “Commerce Clause”), Claim 8 alleging a
22   violation of the Equal Protection Clause, and Claim 9 alleging federal preemption.
23   This motion to dismiss does not address the Plaintiffs’ other six claims alleging
24   violations of the Second Amendment. Defendant also asks the Court to take judicial
25   notice of two exhibits, the Proposition 63 ballot measure and his web page titled
26   Certificate of Eligibility. The motion to dismiss is denied as to Claim 1 (Commerce
27   Clause), granted as to Claim 8 (Equal Protection Clause), and denied as to Claim 9
28   (Federal Preemption). The request for judicial notice is granted.


                                              -1-                                  18cv802
 1                                     BACKGROUND
 2         State Proposition 63 (the “Safety for All Act of 2016”) amended the
 3   California Penal Code to regulate the sale of ammunition in some ways that are
 4   similar to the State’s regulations on the sale of firearms. For example, like firearms,
 5   ammunition sales, deliveries, or transfers in California must now be processed
 6   through a state-licensed ammunition vendor in a face-to-face transaction. Cal.
 7   Penal Code § 30312(a)-(b). If California residents make ammunition purchases
 8   from sellers outside of California, the purchases must be received and processed by
 9   a California-licensed ammunition vendor in a face-to-face transaction. Id.
10   California residents who obtain ammunition while outside California and desire to
11   bring that ammunition back with them into California must first somehow deliver it
12   to a licensed ammunition vendor and receive it from the vendor in a face-to-face
13   transaction. Id. § 30314. Plaintiffs are a group of California residents, out-of-state
14   ammunition sellers, and the California Rifle & Pistol Association. Defendant is the
15   Attorney General of the State of California.
16                                   LEGAL STANDARD
17         Under Federal Rule of Civil Procedure 12(b)(6), a claim may be dismissed if
18   the complaint fails to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S.
19   662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556-57 (2007).
20   Dismissal is appropriate if the complaint fails to state enough facts to raise a
21   reasonable expectation that discovery will reveal evidence of the matter complained
22   of, or if the complaint lacks a cognizable legal theory under which relief may be
23   granted. Twombly, 550 U.S. at 556.
24
           “A claim is facially plausible ‘when the plaintiff pleads factual content that
25
     allows the court to draw the reasonable inference that the defendant is liable for the
26
     misconduct alleged.’” Zixiang Li v. Kerry, 710 F.3d 995, 999 (9th Cir. 2013)
27
     (quoting Iqbal, 556 U.S. at 678). Reasonable inferences may be drawn in the non-
28
     movant’s favor. A court need not, however, “necessarily assume the truth of legal

                                               -2-                                      18cv802
 1   conclusions merely because they are cast in the form of factual allegations.”
 2   Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir. 2003)
 3   (internal quotations omitted). “The plausibility standard is not akin to a ‘probability
 4   requirement,’ but it asks for more than a sheer possibility that a defendant has acted
 5   unlawfully.” Mashiri v. Epsten Grinnell & Howell, 845 F.3d 984, 988 (9th Cir.
 6   2017) (quoting Iqbal, 556 U.S. at 678).
 7                                          DISCUSSION
 8         Claim One – Commerce Clause, U.S. Const. Art, I, § 8, Clause 3
 9         Plaintiffs claim that Proposition 63, codified at California Penal Code
10   §§ 30312, 30314, 30370, and 30385, violates the Interstate Commerce Clause of the
11   United States Constitution because it favors businesses in California and
12   unjustifiably burdens interstate commerce. Defendant argues that Proposition 63 is
13   a permissible in-state regulation.
14
           The United States Supreme Court reminds us that, “[t]ime and again this
15
     Court has held that, in all but the narrowest circumstances, state laws violate the
16
     Commerce Clause if they mandate differential treatment of in-state and out-of-state
17
     economic interests that benefits the former and burdens the latter.” Granholm v.
18
     Heald, 544 U.S. 460, 472 (2005) (quotation marks and citations omitted).
19
     Nonresidence ought not foreclose a merchant in one state from access to markets in
20
     other states. Id. (citation omitted). “States may not enact laws that burden
21
     out-of-state producers or shippers simply to give a competitive advantage to in-state
22
     businesses.” Id. “State laws that directly discriminate against out-of-state entities
23
     can survive only if the state demonstrates both that the statute serves a legitimate
24
     local purpose, and that this purpose could not be served as well by available
25
     nondiscriminatory means.” Nationwide Biweekly Admin., Inc. v. Owen, 873 F.3d
26
     716, 736 (9th Cir. 2017), cert. denied sub nom. Nationwide Biweekly Admin., Inc. v.
27
     Hubanks, 138 S. Ct. 1698, 200 L. Ed. 2d 953 (2018) (citing Maine v. Taylor, 477
28
     U.S. 131, 138 (1986). “This rule reflects the Framers’ concern that in order to

                                               -3-                                   18cv802
 1   succeed, the new Union would have to avoid the tendencies toward economic
 2   Balkanization that had plagued relations among the Colonies and later among the
 3   States under the Articles of Confederation.” Id. (citing Hughes v. Oklahoma, 441
 4   U.S. 322, 325 (1979)).
 5         Relying on Chinatown Neighborhood Ass'n v. Harris, 794 F.3d 1136, 1139
 6   (9th Cir. 2015), Defendant argues that Proposition 63 is permissible because it
 7   regulates only sales or transfers to Californians within the State. Def. Mem. of P.A.
 8   in Supp., 14. But unlike the shark fin prohibition in Chinatown, Proposition 63's
 9   reach goes beyond California’s borders. Id. (“California’s ‘Shark Fin Law’ makes it
10   ‘unlawful for any person to possess, sell, offer for sale, trade, or distribute a shark
11   fin’ in the state.”) (emphasis added). Proposition 63 now prohibits a seller of
12   ammunition physically located outside of the state from selling directly to customers
13   in California. See § 30312(b). Thus, prior to January 1, 2018, any merchant
14   physically located outside California was permitted to sell ammunition directly to a
15   customer in California, whether the transaction was accomplished by U.S. Mail,
16   email, an internet web store, telephone text message, or telephone. Shipping
17   arrangements were left up to the seller and buyer.
18         Since January 1, 2018, Proposition 63 criminalizes all of those transactions
19   with merchants conducting business in other states, for example: Plaintiff Able’s
20   Sporting, Inc. (Texas), Plaintiff AMDEP Holdings, LLC (Florida), and Plaintiff
21   R&S Firearms, Inc. (Arizona). These direct transactions are permitted now only if
22   the out-of-state merchant opens a physical store in California and obtains, inter alia,
23   a California ammunition vendor license. Def. Mem. of P. & A.,11 (“And an out-of-
24   state ammunition vendor that has a physical store in California may obtain a license
25   and sell ammunition in California.”). The only alternative appears to be if a third-
26   party California-based and California-licensed intermediary is hired to complete the
27   delivery. Even then, the out-of-state product must be delivered to the customer in a
28   face-to-face hand-off. Unless shippers like United Parcel Service, FedEx, and DHL

                                                -4-                                   18cv802
 1   obtain ammunition vendor licenses, a California consumer will no longer be able to
 2   receive ammunition products from out-of-state sellers at their home. Consumers
 3   will have to travel from their homes to a California-licensed ammunition vendor –
 4   whether the vendor does business one mile away or one hundred miles away. As a
 5   result, out-of-state businesses who want to continue to sell directly to their
 6   California customers will have to open not just one store front inside California, but
 7   store fronts in every local market inside California in which they seek to sell
 8   ammunition.
 9         Proposition 63’s restrictions on out-of-state business firms are similar to the
10   constraint on interstate commerce struck down in Nationwide Biweekly. In
11   Nationwide Biweekly, the Ninth Circuit held,
12                        Thus, California’s statute does precisely what the
                   Supreme Court says cannot be done except in the
13                 “narrowest circumstances,” it requires any corporation that
                   wants to engage in a certain kind of business within the
14                 state to become a resident.
15                        If states were allowed to require local incorporation
                   as a condition of engaging in interstate commerce, then
16                 national corporations could be required to incorporate in
                   all 50 states in order to do business—either by creating an
17                 individual subsidiary for each state or by some similar
                   means. No matter the specific approach taken, requiring
18                 incorporation under the laws of each individual state in
                   order to operate a national business would contribute
19                 toward precisely the “Balkanization” the Dormant
                   Commerce Clause is meant to prevent.
20
     873 F.3d at 736-37 (citing Heald, 544 U.S. at 472); c.f., American Fuel &
21
     Petrochemical Manufacturers v. O’Keefe, 903 F.3d 903, 914 (9th Cir. 2018) (no
22
     Commerce Clause violation in Oregon fuel carbon tax scheme because, “the
23
     Program does not require or even incentivize an out-of-state operator to become a
24
     resident in order to compete on equal terms.”); see also Philadelphia v. New Jersey,
25
     437 U.S. 617, 628 (1978) (“The New Jersey law at issue in this case falls squarely
26
     within the area that the Commerce Clause puts off limits to state regulation. . . .
27
     What is crucial is the attempt by one State to isolate itself from a problem common
28
     to many by erecting a barrier against the movement of interstate trade.”).

                                               -5-                                     18cv802
 1         Defendant argues that it is wrong to compare out-of-state, online ammunition

 2   businesses with in-state brick-and-mortar stores.1 Def. Mem. of P. & A., 10.

 3   Defendant argues that the correct comparison is between out-of-state online sellers

 4   and in-state online sellers. Defendant says that both must complete a sale through a

 5   third-party ammunition vendor and that therefore, the regulation is even handed.

 6   But how a state disfavors its resident online sellers compared to its resident brick-

 7   and-mortar sellers is of no moment for commerce clause analysis. What is

 8   important is that California’s resident businesses are the only businesses that may

 9   sell directly to ammunition consumers. Sales of any quantity, by all other sellers,
10   anywhere else in the country, must be funneled through a California resident vendor
11   licensed to sell ammunition. Nationwide Biweekly, 873 F.3d at 737 (“The correct
12   comparison, however, is between California corporations that are organized for the
13   purpose of being [insurance] proraters and out-of-state corporations that are
14   organized for the purpose of being proraters. . . . [t]he out-of-state corporation must
15
16         In the current world of e-commerce, older concepts of a place of contracting or
           1

   a place of purchase strain traditional legal theories, as the U.S. Supreme Court observes
17 in South Dakota v. Wayfair, Inc., 138 S. Ct. 2080, 2095 (2018).
18         “Modern e-commerce does not align analytically with a test that relies on
           the sort of physical presence defined in Quill. . . . For example, a company
19         with a website accessible in South Dakota may be said to have a physical
           presence in the State via the customers’ computers. A website may leave
20         cookies saved to the customers’ hard drives, or customers may download
           the company’s app onto their phones. Or a company may lease data
21         storage that is permanently, or even occasionally, located in South
           Dakota. What may have seemed like a ‘clear,’ ‘bright-line test’ when
22         Quill was written now threatens to compound the arbitrary consequences
           that should have been apparent from the outset. The ‘dramatic
23         technological and social changes’ of our ‘increasingly interconnected
           economy’ mean that buyers are ‘closer to most major retailers’ than ever
24         before — ‘regardless of how close or far the nearest storefront.’ Between
           targeted advertising and instant access to most consumers via any
25         internet-enabled device, ‘a business may be present in a State in a
           meaningful way without’ that presence ‘being physical in the traditional
26         sense of the term.’ A virtual showroom can show far more inventory, in
           far more detail, and with greater opportunities for consumer and seller
27         interaction than might be possible for local stores.”
28   Id. (citations omitted).

                                               -6-                                   18cv802
 1   either incorporate in California or create a subsidiary incorporated in California.

 2   The statute therefore discriminates against out-of-state economic interests.”).

 3         This is similar to the New York law prohibiting direct sales from out-of-state
 4   wineries which was struck down for violating the Interstate Commerce Clause in
 5   Heald. There, the U.S. Supreme Court observed, “[w]e have viewed with particular
 6   suspicion state statutes requiring business operations to be performed in the home
 7   State that could more efficiently be performed elsewhere. New York’s in-state
 8   presence requirement runs contrary to our admonition that States cannot require an
 9   out-of-state firm to become a resident in order to compete on equal terms.” Heald,
10   544 U.S. at 474–75 (quotation marks and citations omitted); but see Brown &
11   Williamson Tobacco Corp. v. Pataki, 320 F.3d 200 (2nd Cir. 2002) (statute
12   requiring in-state face-to-face sales of more than four cartons of cigarettes did not
13   violate Commerce Clause).
14         Finally, Defendant argues that the Complaint does not allege facts showing a
15   substantial burden on interstate commerce and that even if it does, Proposition 63’s
16   benefits eclipse any burden. Def. Mem. of P. & A., 15-17. Where a statute
17   regulates even-handedly to effectuate a local public interest and has only incidental
18   effects on interstate commerce, courts weigh whether the burden on commerce is
19   excessive in relation to the putative local benefit. Pike v. Bruce Church, Inc., 397
20   U.S. 137, 142 (1970). To the extent that the burden is not specifically described by
21   the Complaint, on a Rule 12(b)(6) motion, the court draws inferences in the non-
22   movant’s favor. Certainly in this case, there is a reasonable inference to be drawn in
23   Plaintiffs’ favor that Proposition 63 significantly burdens interstate commerce.
24   Moreover, the degree of burden and how it compares to the benefits of Proposition
25   63 are predominantly fact questions that are not ripe for a motion to dismiss. As the
26   U.S. Supreme Court teaches, “[w]e generally leave the courtroom door open to
27   plaintiffs invoking the rule in Pike, that even nondiscriminatory burdens on
28   commerce may be struck down on a showing that those burdens clearly outweigh

                                               -7-                                  18cv802
 1   the benefits of a state or local practice.” Dep’t of Revenue of Kentucky v. Davis,

 2   533 U.S. 328, 353 (2008). At the pleading stage, Plaintiffs have stated a plausible

 3   claim for relief that Proposition 63 violates the Commerce Clause. Therefore,

 4   Defendant’s motion to dismiss Claim 1 is denied.

 5         Claim Eight – Equal Protection Clause
 6         Plaintiffs claim that Proposition 63, codified at § 30314, violates the Equal
 7   Protection Clause because it applies only to California residents. As a result, a non-
 8   resident may bring ammunition directly into California, while a resident must first
 9   have ammunition delivered to an in-state licensed ammunition vendor.
10   Defendant argues that the Ninth Circuit has held that where an “equal protection
11   challenge is no more than a Second Amendment claim dressed in equal protection
12   clothing, it is subsumed by, and coextensive with the former, and therefore not
13   cognizable under the Equal Protection Clause.” Teixeira v. County of Alameda, 822
14   F.3d 1047, 1052 (9th Cir. 2016), vacated in part by, 854 F.3d 1046 (9th Cir. 2016),
15   and reh’g en banc, 873 F.3d 670 (9th Cir. 2017), cert. denied, No. 17-982 (U.S.
16   May 14, 2018).
17         Plaintiffs’ claim is primarily a Second Amendment claim. The equal or
18   unequal treatment of state residents and non-residents regarding firearm
19   ammunition may be addressed in Plaintiffs’ other claims for relief alleging
20   violations of Second Amendment rights. Therefore, Defendant’s motion to dismiss
21   Claim 8 is granted.
22         Claim Nine – Federal Preemption
23
           Plaintiffs allege 18 U.S.C. § 926A permits lawful travel with a firearm and
24
     ammunition through and to California and preempts California Penal Code
25
     § 30314(a). They seek a declaration that § 926A preempts § 30314. The
26
     Supremacy Clause invalidates state laws that interfere with, or are contrary to
27
     federal law. “The Supreme Court has stated that ‘even though that [Supremacy]
28
     Clause is not a source of any federal rights, it does ‘secure’ federal rights by

                                               -8-                                      18cv802
 1   according them priority whenever they come in conflict with state law.’” Pac. Bell

 2   Tel. Co. v. City of Hawthorne, 188 F. Supp. 2d 1169, 1175 (C.D. Cal. 2001)

 3   (citation omitted). Plaintiffs may “sue under the Supremacy Clause for declaratory

 4   relief that a state law is preempted by federal law -- even when the federal law does

 5   not authorize a private right of action.” Id. (citations omitted).

 6         Section 926A provides, in essence, that anyone may transport firearms from
 7   one state in which they are legal, through other states in which they are illegal, to a
 8   destination state in which they are legal, provided the firearms are transported in a
 9   prescribed, safe manner. Specifically, § 926A provides a safe harbor,
10         Notwithstanding any other provision of any law or any rule or
           regulation of a State or any political subdivision thereof, any person
11         who is not otherwise prohibited by this chapter from transporting,
           shipping, or receiving a firearm shall be entitled to transport a firearm
12         for any lawful purpose from any place where he may lawfully possess
           and carry such firearm to any other place where he may lawfully
13         possess and carry such firearm if, during such transportation the
           firearm is unloaded, and neither the firearm nor any ammunition being
14         transported is readily accessible or is directly accessible from the
           passenger compartment of such transporting vehicle: Provided, That in
15         the case of a vehicle without a compartment separate from the driver's
           compartment the firearm or ammunition shall be contained in a locked
16         container other than the glove compartment or console.
17 18 U.S.C.A. § 926A (emphasis added). California’s § 30314(a), in contrast,
18   criminalizes bringing ammunition into the state that was purchased or obtained
19   outside the state, when accomplished by a resident. Section 30314(a) provides,
20         Commencing January 1, 2018, a resident of this state shall not bring or
21
           transport into this state any ammunition that he or she purchased or
           otherwise obtained from outside of this state unless he or she first has
22
           that ammunition delivered to a licensed ammunition vendor for
           delivery to that resident pursuant to the procedures set forth in Section
23
           30312.

24 Cal. Penal Code § 30314(a) (emphasis added).
25         All agree that a California resident (who is not otherwise prohibited) may
26   lawfully possess ammunition within the state, regardless of where the resident
27   purchased or obtained the ammunition prior to January 1, 2018. In fact, § 30314
28   says nothing about simple possession of ammunition. Section 30314 criminalizes

                                               -9-                                   18cv802
 1   the bringing of foreign ammunition into the state by a resident.2 Congress added

 2   § 927 to clarify that § 926A was not intended to occupy the field. Thus, § 926A

 3   only preempts state law where “there is a direct and positive conflict between [§

 4   926A] and the law of the State so that the two cannot be reconciled or consistently

 5   stand together.” See 18 U.S.C. § 927.

 6         Because California prohibits a resident from bringing foreign-bought
 7   ammunition back into the state, while federal law entitles a person to transport a
 8   firearm (and its ammunition) for any lawful purpose from any place where he may
 9   lawfully possess and carry such firearm to any other place where he may lawfully
10   possess and carry such firearm, there appears to be a direct and positive conflict
11   between the two laws. The direct conflict is at the point of coming into the state.
12   Section 30314 prohibits travel (or bringing) into the state foreign-bought
13   ammunition; § 926A affirmatively entitles a person to transport into the state a
14   firearm and ammunition – regardless of where it is obtained. The state statute
15   criminalizes the same act that the federal statute makes permissible.
16         “In considering the preemptive scope of a statute, congressional intent is the
17   ultimate touchstone.” With express preemption, “we focus first on the statutory
18   language, which necessarily contains the best evidence of Congress’ preemptive
19   intent.” California Trucking Ass’n v. Su, 903 F.3d 953, 959 (9th Cir. 2018)
20   (quoting Dan’s City Used Cars, Inc. v. Pelkey, 569 U.S. 251, 260 (2013)) (citation
21   and internal quotation marks omitted). When the task has “nuance,” a court may
22   turn to the legislative history and broader statutory framework of the statute “to
23   better glean Congress’ intent.” California Trucking, 903 F.3d at 960.
24         Congress enacted § 926A as part of the Firearms Owners’ Protection Act,
25
          One can imagine new border state businesses springing up along interstate
           2
26 highways as a result of § 30314. Since § 30314 does not apply to non-residents, a
   resident of California might buy foreign ammunition outside the state. On the trip
27 back, the California resident might stop just outside the border and deliver the
   ammunition to a non-resident crosser, whereupon both would cross into California.
28 The non-resident crosser would then re-deliver the ammunition to the resident, thus
   avoiding § 30314.
                                              - 10 -                                18cv802
 1   Pub. L. No. 99–308, § 107(a), 100 Stat. 449 (May 19, 1986), amended by Pub. L.

 2   No. 99–360, § 1(a), 100 Stat. 766 (July 8, 1986). “The statute is the product of a

 3   tortured legislative history.” Torraco v. Port Auth. of New York & New Jersey, 615

 4   F.3d 129, 143 (2d Cir. 2010) (Wesley, C.J., concurring). “The record from the

 5   Senate debate regarding this provision contains a memorandum stating that the

 6   language of Senator Dole’s proposal was ‘unambiguous in its creation of a federal

 7   right,’ but ‘far too vague to serve as the basis for preempting state laws coming into

 8   conflict with that right.’” Id. (quoting 131 Cong. Rec. S9101–05 (July 9, 1985)).

 9   That was addressed in a revised bill, enacted as part of the Firearm Owners
10   Protection Act. Id. Soon after its enactment, § 926A was amended to its current
11   form. Id. “The ‘teeth’ of this negative statutory right and the criminal defense that
12   it makes available come from the Supremacy Clause. In other words, when the right
13   arising out of § 926A applies, the state law in question must yield to the federal law
14   that Congress enacted to create this safe harbor. This characteristic of the statute
15   was acknowledged, and its efficacy as a policy decision was debated, throughout the
16   legislative history of § 926A.” Id. at 147-48 (citing H. Rep. No. 99–495, at 8, 28
17   (Mar. 14, 1986), reprinted in 1986 U.S.C.C.A.N. 1327, 1334, 1354; see also 131
18   Cong. Rec. E5359–02 (Dec. 3, 1985) (memorandum from the staff of the House
19   Judiciary Committee); 131 Cong. Rec. S8686–01 (June 24, 1985) (statement of Sen.
20   Hatch)).

21         It appears that the safe harbor provision of § 926A and the Firearms Owners’
22   Protection Act evinces a Congressional intent to protect a firearm owner when
23   traveling from the complexities and vagueries of state and local firearms laws.
24   Implicit in § 926A’s double mention of “ammunition” is the idea that the federal
25   safe harbor was for traveling with both firearm and ammunition. Because
26   California’s law criminalizes bringing certain ammunition into the state at the same
27
28


                                              - 11 -                                18cv802
 1   place that Congress has designed a safe harbor,3 Plaintiffs have made a plausible

 2   claim for declaratory judgment relief based on preemption. As Defendant sought

 3   dismissal under Rule 12(b)(6), rather than a judgment on the pleadings under Rule

 4   12(c), further factual development may take place for resolution by summary

 5   judgment or trial. See e.g., Equal Access Educ. v. Merten, 305 F. Supp. 2d 585, 608

 6   (E.D. Va. 2004) (“If plaintiffs can adduce facts to prove this allegation, they may

 7   establish a conflict with federal law and hence a Supremacy Clause bar. Thus,

 8   [Rule 12(b)(6)] dismissal on this issue is not warranted at this point in the litigation.

 9   Resolution of this issue must await a more fully developed factual record at
10   summary judgment or trial.”).
11                                      CONCLUSION
12             The motion to dismiss is denied as to Claim 1 (Commerce Clause), granted
13   as to Claim 8 (Equal Protection Clause), and denied as to Claim 9 (Federal
14   Preemption).
15 DATED: October 17, 2018
16
17                                             Hon. Roger T. Benitez
18
                                               United States District Judge

19
20
21
22
23
24
           California’s statute is unlike the Chicago, Illinois ordinance that was challenged
           3
25 under the supremacy clause in Second Amendment Arms v. City of Chicago, 2012 WL
   4464900 *6 (N.D. Ill. 2012). In that case, the court granted a motion to dismiss
26 finding no federal preemption by § 926A. But the Chicago ordinance included
   specific language designed to avoid a federal conflict. Section 8–20–090 of the
27 Chicago ordinance, entitled “interstate transportation of firearms,” provided: “It shall
   not be a violation of this chapter if a person transporting a firearm or ammunition while
28 engaged in interstate travel is in compliance with 18 U.S.C.A. § 926A.” Id.
   California’s statute has no such language.
                                               - 12 -                                 18cv802
